DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This a Final Office Action is in response to an amendment filed on 10/20/2021; the original application 16/910,597 was filed on 6/24/2020. Claims 1-27 are pending and have been considered below.
Response to Arguments
Applicants’ arguments with respect to claims 1, 3, 4, 6-10, 12, 15, 16, 18, 19 and 21-27 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obvious ness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,4,6-10,12,15,16,18,19 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ramiel-Green “Ramiel” (US 2014/0301273 A1) in view of Adjakple et al. (US 9,693,366 B2)

Regarding claims 1, 9 and 15, An IP Multimedia Subsystem (IMS) network system, [Fig. 1; [0016]; wireless network for IP multimedia service (IMS) service communications], comprising:
a first IMS application server associated with a wireless communications carrier to provide, to at least one first device associated with a first subscription type, a first service of a first service type, [Fig. 2, “Telephony Application Server 210” (i. e. first IMS application server associated with a wireless communications carrier) for a service for “first group of users’Y i-e. a first service for subscribed devices of a wireless communications carrier, (Rameil et al., Paragraph 34)];
a second IMS application server operated by a business entity other than the wireless communications carrier to provide, to at least one second device associated with a second subscription type, a second service of a second service type, [Fig. 2, a second user group server also called New Generation Intelligent Network (NGIN) 220 (i. e. second IMS application server associated a business entity other than the wireless communications carrier) for a service for a consumer device 110b of a second group of users that are member of user group enterprises (i.e. second service for subscribed devices of the business/other entity), (Rameil et al., Paragraph 34)],
and a service broker configured to perform actions [Fig. 2, Aggregation/Authentication Proxy 160, (Rameil et al., Paragraph 31)]; comprising:
receiving a service profile used to route a request, [The User Data Answer message transmitted by HSS 150 is received by the Aggregation/Authentication Proxy server and comprises information that enables the Aggregation/Authentication Proxy to mute the received XCAP request to the appropriate XCAP server, i.e. the Aggregation/Authentication Proxy routes the XCAP request based on information comprised in the UDA message, (Rameil et al., Paragraph 25)],
receiving, from a device, the request for the first service or the second service, [Fig. 2, where the Aggregation/Authentication Proxy 160 receives a XCAP request message 230b from consumer device 110b for second user group enterprise services, (Rameil et al., Paragraph 34)];
and routing the request to i) the first IMS application server based at least in part on the request specifying the first service type and the device being associated with the first subscription type, or ii) the second IMS application server based at least in part on the request specifying the second service type and the device being associated with the second subscription type, [subscriber data of a first group of subscribes, for example subscribers of group `consumer`, may be stored by a first server whereas subscriber data of a second group of subscribers, for example subscribers of group `enterprise` may be stored on another, different server. The server storing subscriber data of the first subscriber group may have no knowledge about subscriber data of the second group. Consequently, if an XCAP message related to a group member of the second group is routed to the XCAP server storing information only about the first group of subscribers, that server cannot process the XCAP message successfully and will return an error message, (Rameil et al., Paragraph 22)],
Rameil et al. fails to explicitly teach obtaining, from the request, a type of service, 
Adjakple et al. teaches that the Virtual Network may dynamically choose any MNO/CN to serve the WTRU based on the type of service the WTRU requests, (Adjakple et al., Col. 65, lines 5-15), It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include obtaining, from the request, a type of service, (Adjakple et al., Col. 65, lines 5-15), in order for a WTRU accessing physical resources to access services or subscriptions when using whether the operator-specific access or operator-independent access, (Adjakple et al., Col. 1, lines 37-42).

Regarding claims 3 and 22, the IMS network system wherein the first service and the second service are a same type of service, [where user equipment (UE) 110a and UE 110b are both LTE/wireless type equipment (i.e. same service type, (Rameil et al., Paragraph 28)].

Regarding claim 4, the IMS network system of claim 3, wherein the first and second IMS application servers are configured to provide the first service and the second service at different service levels, [subscriber data of a first group of subscribes, for example subscribers of group `consumer`, may be stored by a first server whereas subscriber data of a second group of subscribers, for example subscribers of group `enterprise` may be stored on another, different server, (Rameil et al., Paragraph 22)].

Regarding claims 6, the IMS network system of claim 1, wherein: the first IMS application server is located at a premises of the wireless communications carrier, [Rameil et al., Figure 2], and the second IMS application server is located at a premises of the business entity, [Rameil et al., Figure 2].

Regarding claim 7, the IMS network system of claim 1, wherein the business entity comprises a mobile virtual network operator (MVNO), [Adjakple et al., Figure 18, Ref # MNO1].

Regarding claim 8, the IMS network system of claim 1, wherein a service type provided by the second IMS application server comprises one or more of:
instant messaging; [Rameil et al., Paragraph 16]; voice; [Rameil et al., Paragraph 16], video; audio; presence; streaming; charging; conferencing; location; push-to-talk voice; RCS; or earthquake and tsunami warning.

Regarding claim 10, the computing device of claim 9, wherein: the IMS application server is a first IMS application server providing a same type of service as a second IMS application server, [where user equipment (UE) 110a and UE 110b are both LTE/wireless type equipment (i.e. same service type, (Rameil et al., Paragraph 28)], 
the instructions, when executed, further cause the computing device to: route a second request received from a second communication device to the second IMS application server, based at least in part on the second communication device being associated with a different type of subscription than the subscription type of the at least one subscribed device, [subscriber data of a first group of subscribes, for example subscribers of group `consumer`, may be stored by a first server whereas subscriber data of a second group of subscribers, for example subscribers of group `enterprise` may be stored on another, different server, (Rameil et al., Paragraph 22)].

Regarding claim 12, the computing device of claim 9, wherein: the second IMS application server is a first IMS application server managed by a Service provider on behalf of a business entity, [Rameil et al., Figure 2], 
and a second IMS application server managed by the service provider on behalf of the business entity provides a different type of service than the first IMS application server, the instructions, when executed, further cause the computing device to: route a second request received from a second communication device to the second IMS application server, based at least in part on the request specifying the different type of service, [Rameil et al., Paragraph 22, Figure 2].

Regarding claim 16, the computing device of claim 15, wherein the service profile is used to determine that a user of the communication device is a subscriber of a business entity other than the wireless communications Carrier, [Fig. 2, a second user group server also called New Generation Intelligent Network (NGIN) 220 (i. e. second IMS application server associated a business entity other than the wireless communications carrier) for a service for a consumer device 110b of a second group of users that are member of user group enterprises (i.e. second service for subscribed devices of the business/other entity), (Rameil et al., Paragraph 34)].

Regarding claim 18, the computing device of claim 15, wherein:-a first service type provided by the IMS application server is a first IMS application server associated with the [where user equipment (UE) 110a and UE 110b are both LTE/wireless type equipment (i.e. same service type, (Rameil et al., Paragraph 28)].

Regarding claim 19, the computing device of claim 15, wherein: the IMS application server is a first IMS application server associated with the wireless communications carrier the first IMS application server provides a first service with a first quality-of-service (QoS), [The P-CSCF 616 may then signal the CD 602 to establish Voice over Internet Protocol (VoIP) communication services, thereby enabling the calling and called parties to engage in voice and/or data communications, (Kodaypak et al., Paragraph 45)],
a second IMS application server associated with a business entity provides a second service with a second QoS and the first QoS is different than the second QoS, [The P-CSCF 616 may then signal the CD 602 to establish Voice over Internet Protocol (VoIP) communication services, thereby enabling the calling and called parties to engage in voice and/or data communications, (Kodaypak et al., Paragraph 45)].

Regarding claim 21, the IMS network system of claim 1, wherein the first service type and the second service type are of a different service type, [subscriber data of a first group of subscribes, for example subscribers of group `consumer`, may be stored by a first server whereas subscriber data of a second group of subscribers, for example subscribers of group `enterprise` may be stored on another, different server, (Rameil et al., Paragraph 22)].

Regarding claim 23, the IMS network system of claim 1, further comprising:
a third IMS application server operated by the business entity to provide, to at least one third device of associated with the second subscription type, a third service of a third service type that is different from the second service type, wherein the service broker is further configured to perform actions comprising: routing, to the third IMS application server, a second request received from a second device, based at least in part on the second request specifying the third service type and the second device being associated with the second subscription type, [subscriber data of a first group of subscribes, for example subscribers of group `consumer`, may be stored by a first server whereas subscriber data of a second group of subscribers, for example subscribers of group `enterprise` may be stored on another, different server. The server storing subscriber data of the first subscriber group may have no knowledge about subscriber data of the second group. Consequently, if an XCAP message related to a group member of the second group is routed to the XCAP server storing information only about the first group of subscribers, that server cannot process the XCAP message successfully and will return an error message, (Rameil et al., Paragraph 22)].

Regarding claims 24 and 26, the computing device wherein the IMS application server is a first IMS application server, the instructions which, when executed, further cause the computing device to:
route, to a second IMS application server, a second request received from a second communication device, based at least in part on i) the second request specifying a different [subscriber data of a first group of subscribes, for example subscribers of group `consumer`, may be stored by a first server whereas subscriber data of a second group of subscribers, for example subscribers of group `enterprise` may be stored on another, different server. The server storing subscriber data of the first subscriber group may have no knowledge about subscriber data of the second group. Consequently, if an XCAP message related to a group member of the second group is routed to the XCAP server storing information only about the first group of subscribers, that server cannot process the XCAP message successfully and will return an error message, (Rameil et al., Paragraph 22)].

Regarding claims 25 and 27, the computing device wherein the IMS application server is a first IMS application server, the instructions which, when executed, further cause the computing device to:
route, to a second IMS application server, a second request received from a second communication device, based at least in part on i) the second request specifying a different type of service than the service type, and ii) the second communication device being associated with a different type of subscription than the subscription type, [subscriber data of a first group of subscribes, for example subscribers of group `consumer`, may be stored by a first server whereas subscriber data of a second group of subscribers, for example subscribers of group `enterprise` may be stored on another, different server. The server storing subscriber data of the first subscriber group may have no knowledge about subscriber data of the second group. Consequently, if an XCAP message related to a group member of the second group is routed to the XCAP server storing information only about the first group of subscribers, that server cannot process the XCAP message successfully and will return an error message, (Rameil et al., Paragraph 22)].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478